

111 HR 2682 IH: Outdoor Restoration Partnership Act of 2021
U.S. House of Representatives
2021-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2682IN THE HOUSE OF REPRESENTATIVESApril 20, 2021Mr. Crow (for himself and Mr. Simpson) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish an Outdoor Restoration Fund for restoration and resilience projects, and for other purposes.1.Short titleThis Act may be cited as the Outdoor Restoration Partnership Act of 2021.2.DefinitionsIn this Act: (1)CouncilThe term Council means the Restoration Fund Advisory Council established by section 4(a).(2)Covered authorityThe term covered authority means—(A)the good neighbor authority established by section 8206 of the Agricultural Act of 2014 (16 U.S.C. 2113a);(B)the Water Source Protection Program under section 303 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6542);(C)the Watershed Condition Framework established under section 304 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6543); (D)the stewardship end result contracting program under section 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c); (E)the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2101 et seq.);(F)the Joint Chiefs' Landscape Restoration Partnership program; (G)the Watershed Protection and Flood Prevention Act (16 U.S.C. 1001 et seq.); (H)the Collaborative Forest Landscape Restoration Program established under section 4003 of Public Law 111–11 (16 U.S.C. 7303); (I)the legacy roads and trails program of the Department of Agriculture;(J)the working lands for wildlife program of the Department of Agriculture; and(K)a conservation program under title XII of the Food Security Act of 1985 (16 U.S.C. 3801 et seq.), including the Regional Conservation Partnership program under subtitle I of that title (16 U.S.C. 3871 et seq.).(3)Ecological integrityThe term ecological integrity has the meaning given the term in section 219.19 of title 36, Code of Federal Regulations (as in effect on the date of enactment of this Act).(4)Eligible entityThe term eligible entity means—(A)a State agency;(B)a unit of local government;(C)a Tribal government;(D)a regional organization;(E)a special district; or(F)a nonprofit organization.(5)FundThe term Fund means the Outdoor Restoration Fund established by section 3(a).(6)Grant programThe term grant program means the restoration and resilience grant program established by section 5(b).(7)RestorationThe term restoration has the meaning given the term in section 219.19 of title 36, Code of Federal Regulations (as in effect on the date of enactment of this Act).(8)Restoration and resilience projectThe term restoration and resilience project means a project designed in accordance with the best available science to conduct restoration that improves—(A)forest conditions;(B)rangeland health;(C)watershed function; or (D)wildlife habitat.(9)SecretaryThe term Secretary means the Secretary of Agriculture.(10)Wildland-urban interfaceThe term wildland-urban interface has the meaning given the term in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511).3.Outdoor Restoration Fund(a)EstablishmentThere is established in the Treasury an Outdoor Restoration Fund.(b)UseAmounts in the Fund shall be used by the Secretary—(1)in coordination with the Council, to carry out the grant program; and(2)to carry out the Restoration and Resilience Partnership Program under section 6.(c)Savings provisions(1)Complementary programsActivities carried out under this Act shall complement, not duplicate or replace, existing Federal conservation, restoration, and resilience programs.(2)Applicable lawA restoration and resilience project on Federal land or non-Federal land developed or implemented using amounts provided under this Act shall be carried out in accordance with applicable law and available authorities.(d)Supplement, not supplantAmounts provided under this Act shall supplement, not supplant, any Federal, State, or other funds otherwise made available to an eligible entity for activities described in this Act.(e)OversightNot later than 180 days after the date of enactment of this Act, and annually thereafter, the Inspector General of the Department of Agriculture shall prepare and submit to the Committees on Agriculture, Nutrition, and Forestry and Appropriations of the Senate and the Committees on Agriculture, Natural Resources, and Appropriations of the House of Representatives a report describing the use, and any abuse or misuse, as applicable, of the Fund by the Secretary with respect to—(1) the grant program; and(2) the Restoration and Resilience Partnership Program established by section 6.4.Restoration Fund Advisory Council(a)EstablishmentThere is established a Restoration Fund Advisory Council to provide advice to the Secretary with respect to the disbursement of amounts from the Fund for the grant program.(b)MembershipThe Council shall be composed of—(1)the Secretary;(2)12 members, to be appointed by the Secretary, of whom—(A)3 shall be representatives from resource-dependent industries, including the agriculture, oil and gas, outdoor recreation, or forest products industries;(B)3 shall be national experts in the fields of natural resource restoration, economic development, and community and climate resilience; (C)3 shall be representatives of conservation, wildlife, or watershed organizations;(D)1 shall be a representative of State government;(E)1 shall be a representative of a unit of local government; and(F)1 shall be a representative of a Tribal government; and(3)as determined to be necessary by the Secretary, not more than 3 representatives from other Federal agencies.(c)ReportNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary, in consultation with the Council, shall submit to Congress a report describing—(1)the status of any restoration and resilience projects that received amounts from the Fund, including—(A)environmental benefits;(B)restoration achievements;(C)attainment of restoration and habitat improvement objectives;(D)jobs created and retained;(E)the growth in outdoor industries; and(F)progress towards State-, Tribal-, and community-level resilience goals; and(2)recommendations to improve coordination, align Federal resources or existing authorities, and expand workforce capacity in outdoor industries through legislative and administrative changes.5.Restoration and Resilience Grant Program(a)PurposesThe purposes of this section are—(1)to increase the capacity for planning, coordinating, and monitoring restoration and resilience projects on Federal land and non-Federal land; and(2)to support, on non-Federal land, State, local, and Tribal—(A)restoration and resilience projects; (B)projects to reduce the risk of, or mitigate damage from, wildfires; and(C)projects to expand equitable outdoor access.(b)EstablishmentThere is established a restoration and resilience grant program, to be administered by the Secretary, with the advice of the Council, to provide grants from the Fund to eligible entities for the purposes described in subsection (a).(c)Regional coordinationThe Secretary and the Council shall, to the maximum extent practicable, seek input from, coordinate with, and support existing State or regional efforts, initiatives, and partnerships to restore ecological integrity on Federal land and non-Federal land.(d)Use of funds(1)In generalThe Secretary shall use amounts in the Fund to provide capacity grants under paragraph (2) and implementation grants under paragraph (3).(2)Capacity grants(A)In generalCapacity grants shall be made available to eligible entities for the purpose described in subsection (a)(1).(B)Application(i)In generalA grant under this paragraph may only be made to an eligible entity that submits to the Secretary an application at such time, in such manner, and containing or accompanied by such additional information as the Secretary, in consultation with the Council, may require, including the information required under clause (ii).(ii)ContentsAn application submitted under clause (i) shall contain—(I)a clear and concise expression of interest;(II)an explanation for how funds would complement existing Federal funds; and(III)an estimate of the number and duration of jobs that would be created, or sustained, with the funds.(3)Implementation grants(A)In generalImplementation grants shall be made available to eligible entities for the purpose described in subsection (a)(2).(B)ApplicationA grant under this paragraph may be made only to an eligible entity that submits to the Secretary an application at such time, in such manner, and containing or accompanied by such information as the Secretary, in consultation with the Council, may require.(e)PriorityIn carrying out the grant program, the Secretary, in consultation with the Council, shall give priority to projects that—(1)create or sustain jobs, employ local or regional labor, or expand the outdoor workforce through training and education programs;(2)are developed through a collaborative process with multiple stakeholders representing diverse interests;(3)would address shared priorities for Federal and non-Federal partners;(4)advance State, local, and Tribal plans relating to forests, water, or wildlife; or(5)improve long-term economic security or viability in the geographic region, particularly in geographic regions transitioning from fossil-fuel extraction.(f)AuthoritiesEligible entities may use existing authorities when carrying out a restoration and resilience project, including a covered authority.6.Restoration and Resilience Partnership program(a)PurposesThe purposes of this section are—(1)to restore and improve the ecological integrity of forest, grassland, and rangeland ecosystems across the United States in partnership with State, local, and Tribal governments;(2)to create or sustain outdoor jobs by reducing the backlog of restoration and resilience projects on Federal land and non-Federal land;(3)to improve the resilience and carrying capacity of rangelands in the United States by preventing or mitigating invasive species, such as cheatgrass, that contribute to rangeland fire; and(4)to reduce uncharacteristic wildfires in the highest risk areas of the United States by carrying out, in accordance with applicable law, restoration and resilience projects.(b)EstablishmentThere is established a Restoration and Resilience Partnership Program, under which the Secretary shall carry out restoration and resilience projects in partnership areas designated under subsection (c)(1).(c)Designation of partnership areas(1)In generalNot later than 60 days after the date of enactment of this Act, the Secretary shall designate, for the purposes of carrying out restoration and resilience projects under subsection (e), any areas of Federal land and non-Federal land that the Secretary determines to be appropriate.(2)Submission of partnership areas by States and Tribes(A)In generalThe Governor of a State or an authorized representative of an Indian Tribe may submit to the Secretary, in writing, a request to designate certain Federal land or non-Federal land in the State or Indian Country, respectively, for restoration and resilience projects under subsection (e).(B)InclusionsA written request submitted under subparagraph (A) may include 1 or more maps or recommendations.(d)RequirementsTo be eligible for designation under subsection (c), an area shall—(1)have a high or very high wildfire potential as determined by—(A)the map of the Forest Service entitled Wildfire Hazard Potential Version 2020; or (B)any other mapping resource or data source approved by the Secretary that depicts the risk of wildfires;(2)have high-priority wildlife habitat urgently in need of restoration, as determined by the Secretary, in consultation with eligible entities and the applicable Governor or representative of an Indian Tribe; or(3)in the case of Federal land, be in the wildland-urban interface.(e)Restoration and resilience projects(1)In generalSubject to paragraphs (2) and (3), the Secretary shall carry out restoration and resilience projects on land designated under subsection (c).(2)PriorityThe Secretary shall give priority to restoration and resilience projects that—(A)focus on the reintroduction of characteristic, low-intensity fire in frequent fire regime ecosystems;(B)would reduce hazardous fuels by focusing on small-diameter trees, thinning, and strategic fuel breaks;(C)maximize the retention of old and large trees, as appropriate for the forest type;(D)improve habitat conditions for at-risk wildlife; and(E)improve community resilience in the wildland-urban interface.(3)CoordinationThe Secretary shall carry out restoration and resilience projects under this subsection—(A)on Federal land, in coordination with the Secretary of the Interior, as applicable; and(B)on non-Federal land, in coordination with eligible entities and other relevant stakeholders, as determined by the Secretary.(4)Requirements(A)In generalA restoration and resilience project shall be carried out in accordance with—(i)the management objectives of an applicable land or resource management plan; and(ii)applicable law.(B)InclusionsThe Secretary may use existing authorities when carrying out a restoration and resilience project on land designated under subsection (c), including any covered authority.(C)ExclusionsA restoration and resilience project may not be carried out—(i)in a wilderness area or designated wilderness study area;(ii)to construct a permanent road or trail;(iii)on any Federal land on which, by an Act of Congress or Presidential proclamation, the removal of vegetation is restricted or prohibited;(iv)in an inventoried roadless area; or(v)to remove old growth stands (as defined in section 102(e)(1) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6512(e)(1))).7.Funding(a)In generalThere is appropriated, out of any money in the Treasury not otherwise appropriated, $60,000,000,000 for the Fund, to remain available until expended, of which—(1)$20,000,000,000 shall be for the grant program; and(2)$40,000,000,000 shall be for the Restoration and Resilience Partnership Program under section 6, of which not less than $20,000,000,000 shall be for the conduct of restoration and resilience projects on Federal land under that section.(b)Workforce needs and expensesFunds made available under subsection (a)(2) shall be available for staffing, salary, and other workforce needs and expenses relating to the administration of the Restoration and Resilience Partnership Program under section 6.